Name: Council Regulation (EEC) No 3603/91 of 3 December 1991 amending, for the fourth time, Regulation (EEC) No 3926/90 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1991 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 343/4 Official Journal of the European Communities 13. 12. 91 COUNCIL REGULATION (EEC) No 3603/91 of 3 December 1991 amending, for the fourth time, Regulation (EEC) No 3926/90 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1991 and certain conditions under which they may be fished HAS ADOPTED THIS REGULATION : Article 1 Article 6 (7) (b) of Regulation (EEC) No 3926/90 is hereby replaced by the following : '(b) from 1 to 15 November 1991 within the area bounded by the following coordinates :  the south-east coast of Ireland at longitude 09 ° 00 ' W, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal (2), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas under the terms of Article 3 of Regulation (EEC) No 170/83 it is incumbent upon the Council to establish the total allowable catches (TACs) by stock or group of stocks, the share available for the Community and the specific conditions under which these catches must be taken ; Whereas Regulation (EEC) No 3926/90 (3), fixes, for certain fish stocks and groups of fish stocks, the TACs for 1991 and certain conditions under which they may be fished ; Whereas, taking account of the latest scientific advice, it is necessary to amend the seasonal restriction dates limit ­ ing herring fishing in the Celtic Sea,  latitude 51 15' N, longitude 9 ° 00' W,  latitude 51 ° 15' N, longitude 11 °00 ' W,  latitude 52 ° 30' N, longitude 11 °00' W,  the west coast of Ireland at latitude 52 ° 30' N. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1991 . For the Council The President B. de VRIES (  ) OJ No L 24, 27. 1 . 1983, p. 1 . (2) OJ No L 302, 15. 11 . 1985, p. 1 . (3) OJ No L 378, 31 . 12. 1990, p. 1 . Regulation as last amended by Regulation (EEC) No 3602/91 (see page 1 of this Official Journal).